DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 26 April 2019 has been accepted and entered.
Claim Objections
Claims 6, 8, and 14 are objected to because of the following informalities:  
Claims 6 and 14 appear to include an error. The phrase “is operated continuously during an immediately following generation of multiple x-ray images” is unclear.
Claim 8 appears to include extraneous wording in the phrases: “wherein the data which x-ray system is configured to:” and “detection, by the detector, of radiation emitted by the radiation source by after the radiation has passed…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger et al. (US 4,644,575).
With respect to claims 1 and 8, Kruger discloses: a system and method for generating x-ray images (via use of x-ray system, abstract), comprising a radiation source (10), a first slit diaphragm that is movably mounted (plate 14 with slit 16, column 3, lines 3-10), a detector (image intensifier, 20), and a data processor (column 3, lines 48-59, as well as logic circuit, 44), wherein the x-ray system is configured to: generate an x-ray image, the generation of the x-ray image comprising: movement of the first slit diaphragm in front of an object to be x-rayed along a path extending between the radiation source and the object to be x-rayed for the purpose of scanning the object (column 3, lines 3-26); detection, by the detector, of radiation emitted by the radiation source after the 
With respect to claim 2, Kruger discloses the claimed arrangement wherein the method includes reading out a plurality of constituent image datasets (frames) from the detector during the scan and assembling the x-ray image from all subdomains of the plurality of constituent image datasets in which the detected intensity is greater than the predefined threshold value (column 5, lines 24-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 6, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger.
With respect to claim 3, Kruger does not specify the frequency at which the constituent image datasets are read out. However, it would have been obvious to one having ordinary skill in the art to select an appropriate frequency for detection, depending on the application, as it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
With respect to claims 5, 12, and 13, Kruger does not specify the claimed duty cycle. However, it would have been obvious to one having ordinary skill in the art to select an appropriate duty cycle based on the desired imaging parameters, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 6 and 14, Kruger does not specify for how long the radiation source is operated. However, it would have been obvious to one having ordinary skill in the art at the effective filing date to operate the radiation source as long as necessary in order to obtain all desired x-ray image information as required by the application. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger, in view of Loustauneau et al. (US 2010/0278299 A1).
.
Allowable Subject Matter
Claims 7, 9-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 7, 9-11, and 15, the prior art, as of the effective filing date, fails to disclose or reasonably suggest the claimed first slit diaphragm or disk which is rotatably mounted and during a scan is rotated around an axis of rotation that extends at least approximately .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	9 April 2021